 


110 HRES 105 IH: Expressing the sense of the House of Representatives that there should be established a National Orthodontic Health Month.
U.S. House of Representatives
2007-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 105 
IN THE HOUSE OF REPRESENTATIVES 
 
January 30, 2007 
Mr. Clay submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be established a National Orthodontic Health Month. 
 
 
Whereas over 4,400,000 adolescents and over 1,000,000 adults in the United States are currently in orthodontic treatment; 
Whereas nearly 1 in 12 children ages 5 to 17 in America are undergoing orthodontic care; 
Whereas between 131,000,000 to 148,000,000 people have some sort of dental malconformity that could benefit from orthodontic care; 
Whereas orthodontic treatment leads to improved oral health, function, and aesthetic appearance; 
Whereas orthodontists are dental specialists that undergo years of training to learn how to expertly correct improperly aligned teeth and jaws; 
Whereas orthodontists donate over $62,000,000 worth of pro bono dental services each year; 
Whereas the American Association of Orthodontists, the advocacy group for orthodontists across the United States, representing almost 95 percent of all American orthodontists, focuses on public policy, education, and awareness surrounding orthodontic care; and 
Whereas October 2007 would be an appropriate month to designate as National Orthodontic Health Month: Now, therefore, be it 
 
That— 
(1)it is the sense of the House of Representatives that there should be established a National Orthodontic Health Month; and  
(2)the House of Representatives— 
(A)recognizes the advancing art and science of orthodontics and the impact orthodontics has on oral health; 
(B)commends the thousands of orthodontists committed to improving the health of the public by promoting high-quality orthodontic care; and 
(C)encourages children and adults throughout the United States to learn more about the benefits of high-quality orthodontic care.  
 
